Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, drawn to a composite material in the reply filed on 11/22/2021 is acknowledged.
Applicant is reminded of their right to request rejoinder of method claims with the product claims upon indication of the product claims as being allowable. The method claims must be commensurate with the allowed article claims, i.e. have been amended to recite all the features of the allowed article claims. See In re Ochiai 37 USPQ2d 1127.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0143552 to Hartwell et al. (hereinafter “Hartwell”).   
Hartwell discloses a wound dressing comprising a cover layer 345 attached to an optional tissue contact layer 350, both of which are joined together around a perimeter so as to define an interior chamber for housing a transmission layer 310 
Hartwell discloses the transmission layer comprising a plurality of through holes with a diameter of less than 1 mm.  Hartwell does not specifically disclose the through holes having a diameter of from 0.01 to 3 mm.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the through hole diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such through hole diameter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 3, the transmission layer is in direct contact with the absorbent layer (paragraph 71). 
As to claim 4, the transmission layer is bonded to the absorbent layer by an adhesive layer (paragraph 73). 
As to claim 5, the absorbent layer is constructed from a hydrophilic foam (paragraph 63). 
As to claim 6, the transmission layer and the absorbent layer are stacked and the holes punched through the stacked layers (paragraph 71).  The holes are arranged essentially perpendicular to the transmission layer, the absorbent layer and the interface between those two layers. 
As to claim 8, the through holes are arranged in patterns (paragraph 20). 
As to claim 9, the transmission layer is made of non-woven material of cellulose fibers.  The transmission layer includes a plurality of through holes having the diameter within the claimed range.  Therefore, the examiner takes the position that a fluid retention capacity of at least 50% would be present as like material has like property wherein the fluid retention capacity is defined as the capacity of retaining aqueous saline solution, having first absorbed a maximum amount of 0.9% 
As to claim 10, small through holes in the transmission layer are aligned vertically with the large through holes in the absorbent layer (paragraph 72).  This is a clear indication that the through hole has a diameter that varies along the length thereof.   
As to claim 12, the transmission layer is comprised of a non-woven of cellulose fibers (paragraph 61).  

Claims 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell as applied to claim 1 above, further in view of US 2016/0317353 to Wang et al. (hereinafter “Wang”).  
Hartwell does not explicitly disclose an area of the through holes based on the total area of the transmission layer, a density of through holes per overall area of the transmission layer.  
Wang, however, discloses a wound dressing comprising a first outer layer, a second outer layer and a middle layer disposed between the first and second outer layer (abstract).  The middle layer has smaller density than the two outer layers so as to effectively absorb and retain moisture or wound exudates (paragraph 20).  The outer layer is made of chemically modified cellulose fibers including carboxymethyl cellulose fibers having absorbency of 500% or more (paragraphs 30 and 31).  The carboxymethyl cellulose fibers is capable of forming a hydrogel when brought into contact with water as like material has like property.  The same token applies to the 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the carboxymethyl cellulose fibers for the absorbent fibers in the transmission layer motivated by the desire to enhance the liquid permeability through the transmission layer at higher exudation rates, thereby avoiding build-up of fluid under the dressing. 
  
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell as applied to claim 1 above, further in view of US 2004/0241214 to Kirkwood et al. (hereinafter “Kirkwood”).  
Hartwell does not explicitly disclose a relative area of the through holes, and a density of through holes based on total area of the transmission layer.  
Kirkwood, however, discloses a wound dressing comprising: 
a wound contacting sheet having a plurality of apertures incorporated therein to provide for increased liquid permeability through the wound contacting sheet, thereby avoiding build-up of fluid under the dressing; and 
a backing layer over the wound contacting sheet providing a barrier to passage of microorganisms through the dressing and blocking the escape of wound fluid from the dressing (abstract, paragraphs 12 and 57).  

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the through holes making up of about 10 to 20% of the total area of the transmission layer and having a density of 4 to 15 apertures per square cm per overall area of the transmission layer motivated by the desire to enhance the liquid permeability through the transmission layer at higher exudation rates, thereby avoiding build-up of fluid under the dressing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Hai Vo/
Primary Examiner
Art Unit 1788